   Case 1:21-cv-00791-MN Document 7 Filed 06/29/21 Page 1 of 2 PageID #: 65




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

Nitetek Licensing LLC,
                    Plaintiff,                      Case No. 1:21-cv-00791 (MN)
               v.
KROHNE, Inc.,
                    Defendant.


                                   NOTICE OF APPEARANCE
       Notice is hereby given of the entry of the undersigned as counsel for Defendant

KROHNE, Inc. in the above-entitled action. Pursuant to Fed. R. Civ. P. 5, all further notice and

copies of pleadings, papers, and other material relevant to these actions should be directed to and

served upon:

                         Stamatios Stamoulis
                         Stamoulis & Weinblatt LLC
                         800 N. West Street, Third Floor
                         Wilmington, DE 19801

       I certify that I am admitted to practice in this Court.
   Case 1:21-cv-00791-MN Document 7 Filed 06/29/21 Page 2 of 2 PageID #: 66




Dated: June 29, 2021                STAMOULIS & WEINBLATT LLC

                                    /s/ Stamatios Stamoulis
                                    Stamatios Stamoulis (#4606)
                                    800 N. West Street, Third Floor
                                    Wilmington, DE 19801
                                    Telephone: (302) 999-1540
                                    Facsimile: (302) 762-1688
                                    stamoulis@swdelaw.com

                                    Attorney for Defendant
                                    KROHNE, Inc.




                             CERTIFICATE OF SERVICE
       I hereby certify that on June 29, 2021, I electronically filed the above document with the

Clerk of Court using CM/ECF which will send electronic notification of such filing to all

registered counsel.



                                            /s/ Stamatios Stamoulis
                                            Stamatios Stamoulis (#4606)
